Citation Nr: 0727037	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  00-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right toe 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for vitiligo (fungus on 
trunk and upper back) and a right foot condition (blow toe).  

In December 2002, the veteran testified at a travel board 
hearing before a Veterans Law Judge.  A copy of the 
transcript is of record.

The Board notes that the Veterans Law Judge who presided over 
the veteran's December 2002 hearing is no longer employed by 
the Board.  The veteran was apprised of this fact in a letter 
from the Board dated in May 2007.  He was also informed that 
the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2006).  In a response received 
by the Board in May 2007, the veteran indicated that he does 
not want an additional hearing.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between a skin disorder and 
service is not of record.

3.  Competent evidence of a nexus between a right toe 
disorder and service is not of record.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A right toe disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2001 letter sent to the veteran.  
In the November 2001 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the November 2001 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Statement of the case and 
supplemental statement of the cases were issued in December 
1999, October 2002, and December 2004, which gave him an 
additional 60 days to submit evidence.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records from 
February 1988 to February 2002.  The Board notes that the RO 
requested VA medical records from 1967 to 1988; however, the 
Appeals Management Center (AMC) responded in May 2004, that 
the veteran's complete VA medical record was sent and there 
were no records for the dates requested.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for a skin disorder and right toe disorder, VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

As will be discussed below, there is current medical evidence 
of skin and right toe disorders.  However, with respect to 
both the claimed skin disorder and "blow toe," the record 
is missing critical evidence indicating that the disability 
or symptoms may be associated with military service.  
Specifically, the veteran explained during his hearing that 
he did not observe symptoms of either of these disabilities 
until after his separation from service; he did not report or 
describ such problems while still on active duty.  Thus, 
there is no continuity of symptomatology between the symptoms 
he currently experiences and any symptoms present in service.  
Furthermore, although he appears to be arguing that the 
disorders are due to exposure to tear gas that occurred in 
service, he is not competent to offer such an opinion, and 
there is no other competent evidence suggesting such a 
relationship.  Therefore, an examination is not warranted 
under the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in that 
case, there was evidence in the form of lay testimony 
indicating that the veteran actually experienced ringing in 
his ears while still in service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Decision   

In a March 2005 decision, the Board denied service connection 
for a skin disorder and right toe disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  In an Order dated 
January 2007, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication and 
disposition in accordance with the Court's Order.

The veteran contends that service connection is warranted for 
his skin and right toe disorders.  During the December 2002 
hearing, the veteran explained that he began to notice a skin 
condition on his back as well as a "blow toe" on his right 
foot immediately after being discharged from service in June 
1967.  He further added that he sought one time treatment for 
his conditions at the VA hospital in Portland after 
discharge.  In addition, the veteran states in a May 2004 
personal statement that he was exposed to tear gas during 
service which caused his skin and right toe conditions.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.

Review of the evidentiary record shows that upon separation 
from service in May 1967, clinical evaluation of the skin and 
feet were noted as normal, and the veteran indicated on his 
report of medical history as never having foot trouble.  In 
August 1987, the veteran attempted to enlist into the Army 
National Guard.  Clinical evaluation of the veteran revealed 
a blow toe on the right foot and vitiligo on the back and 
shoulders.  At the time, the veteran was considered not 
qualified for enlistment due to his two conditions.  

Post service treatment records reflect current treatment for 
his skin and right toe conditions.  Specifically, in November 
1997, the veteran reported a long history of thick, scaling 
soles on his feet with a yellow discolored, thickened, and 
abnormally shaped right great toe.  Clinical assessment was 
onychogryphosis of the right great toe and right middle toe 
with bilateral callus formation/hyperkeratosis of the soles 
of the feet.  The treatment note also indicates that the 
veteran was treated with selenium sulfide for tinea 
versicolor of the chest and back earlier in 1997, which has 
since resolved.  March and April 1999 VA outpatient treatment 
notes reflect the veteran returning for selenium sulfide for 
his tinea versicolor, and an August 2000 follow-up treatment 
note shows that the veteran continues to have tinea 
versicolor of the chest and back with a disfigured toenail.  
The physician assistant noted that his conditions were stable 
while on antifungal treatment and selenium sulfide.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for skin and right toe disorders.  
There is no probative medical evidence suggesting a link 
between the veteran's period of service and his current 
conditions.  As previously stated, the veteran's service 
medical records are absent for complaints, findings, or 
treatment for a skin and right toe condition, and there is no 
medical evidence linking the currently diagnosed conditions 
to the veteran's service.  Furthermore, the veteran has not 
reported experiencing symptoms of either disability while on 
active duty.  

Although the veteran may sincerely believe that tear gas 
caused his disabilities, he is not competent to attribute the 
current disabilities to his service, as that would require a 
medical opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In summary, the Board finds that there is no competent or 
credible evidence demonstrating a link between the claimed 
disabilities and the veteran's military service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for a skin disorder and 
right toe disorder, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  




ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a right toe disorder is 
denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


